107 F.3d 2
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Gina BENEVENTO, Plaintiff-Appellant,v.AMERICAN INTERNATIONAL GROUP, INC., Defendant-Appellee.
No. 96-7407.
United States Court of Appeals, Second Circuit.
Jan. 28, 1997.

1
Appearing for Appellant:Leonard A. Benowich, Zivyak Klein & Liss, N.Y., N.Y.


2
Appearing for Appellee:Steven M. Dixon, N.Y., N.Y.


3
Present Hon.  Amalya L. KEARSE, Hon.  Dennis G. JACOBS, Circuit Judges, Hon.  John GLEESON, District Judge*.


4
Appeal from the United States District Court for the Southern District of New York.


5
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by counsel.


6
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Wood's Memorandum and Order dated March 7, 1996.  We have considered all of plaintiff's contentions on this appeal and have found in them no basis for reversal.  The judgment of the district court is affirmed.



*
 Honorable John Gleeson of the United States District Court for the Eastern District of New York, sitting by designation